ACCEPTED
                                                                                           03-15-00341-CV
                                                                                                   7253639
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      10/6/2015 3:01:01 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                IN THE
                           COURT OF APPEALS
                   THIRD DISTRICT OF TEXAS AT AUSTIN                     FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  10/6/2015 3:01:01 PM
ANTIOCH ST. JOHNS CEMETERY                        §                 JEFFREY D. KYLE
COMPANY d/b/a AMERICAN                            §                       Clerk
MEMORIAL PARK, GRAND PRAIRIE,                     §   CAUSE NO. 03-15-00341-CV
TEXAS, GERALD WEATHERALL and                      §
BEVERLY RANDALL-WEATHERALL                        §
    Plaintiffs/Petitioners                        §    ON APPEAL FROM THE
                                                  §   261st JUDICIAL DISTRICT
   v.                                             §   TARRANT COUNTY
                                                  §   COURTS
                                                  §   (No. D-1-GN-14-000367)
THE TEXAS DEPARTMENT OF                           §
BANKING COMMISSIONER                              §
Defendant/Respondent                              §

     APPELLANTS’ MOTION FOR LEAVE TO FILE LATE BRIEFING

TO THE HONORABLE COURT:

        Pursuant to Tex. R. App. P. 38.6(a), briefing on the Appeal submitted by

Antioch St. Johns Cemetery Company d/b/a American Memorial Park, Grand

Prairie, Texas, Gerald Weatherall, and Beverly Randall-Weatherall (the

“Appellants”), was due on September 14, 2015.

        Appellants submit this Motion to file their briefing this day, October 1, 2015,

as the late filing was not due to conscience indifference, neglect or disregard for the

rules of procedure. Rather, Appellants’ counsel was expecting a notice from the




APPELLANTS’ MOTION FOR LEAVE                                                    PAGE - 1
Appellant Court that briefing would be due on certain date and did not realize that

such notice would not be stemming from the Court until receiving the notice of late

filing on September 21, 2015.

      Apparently, and according to the appeals court clerk, notice of the clerk’s

filing of the record from the trial court filed on August 15, 2015, had been delivered

via email to the Appellants’ counsel. However, Appellants’ counsel either

inadvertently deleted the email notice or same did not come through the email

address. For these reasons, Appellants’ seek leave of this Court to file the briefing

contemporaneously with this Motion. Appellants would further submit that the

Appellee has not been prejudiced by the filing since the issues in this matter are

simplified with a limited amount of facts to review on the record. Finally, pursuant

to the certificate of conference herein, leave should be granted as Appellees have no

objection to the request for extension to file Appellants briefing.

      WHEREFORE, PREMISES CONSIDERED, Appellants pray that the Court

grant leave to for Appellants to file late briefing, and for all other and further relief

to which Appellants may be entitled.




APPELLANTS’ MOTION FOR LEAVE                                                      PAGE - 2
                          Respectfully Submitted by:
                          THE LAW OFFICES OF KEVIN S. WILEY, JR.


                                             /s/ Kevin S. Wiley, Jr._____________
                                             Kevin S. Wiley, Jr.
                                             Texas State Bar No. 24029902
                                             325 N. St. Paul Street, Suite 4400
                                             Dallas, Texas 75201
                                             Tel.: 469-619-5721
                                             Fax.: 469-619-5725
                                             kevinwiley@lkswjr.com
                                             ATTORNEY FOR APPELLANTS

                       CERTIFICATE OF CONFERENCE
      I hereby certify that on September 29, 2015, I conferred with Appellee’s
counsel of record, Ann Hartley, regarding the relief requested in this Motion, and
Ms. Hartley indicated that she has no objection to same.

                                             /s/ Kevin S. Wiley, Jr._____


                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing Motion for Leave has been served
on the Banking Commission by and through their counsel of record below on this
6th day of October, 2015 via electronic mail to the parties listed below.

Ann Hartley
Assistant General Counsel
Texas Department of Banking
Ann.hartley@texasattorneygeneral.com
2601 N. Lamar Blvd.
Austin, Texas 78705

/s/ Kevin S. Wiley, Jr.




APPELLANTS’ MOTION FOR LEAVE                                                 PAGE - 3